DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/20/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 
Claim Status
Claims 1, 7-8, 11-12, and 15-23 stand rejected. Claims 2-6, 9-10, 13, and 14 are previously cancelled. Claims 24-28 are newly added. Claims 1, 7-8, 11-12, and 15-28 are pending.

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. Applicant argues on Pg12Pr1 that “Kim fails to disclose or teach any fluidized bed crystallizer located in a brine recycling line”. The Examiner respectfully disagrees. 
As indicated from Applicant’s own disclosure Pr. 35 and Fig. 4; the brine recycling line is the stream that leaves reverse osmosis (RO) 51, which is labeled as the first RO, but within the flow diagram is seen as the fourth RO. Thus, the brine recycling line is interpreted as the line that takes the RO’s retentate and recycles it back upstream. 
Kim Fig. 3 indicates a circulation passage 340 at the bottom of the RO device 20. The retentate of the RO passes through circulation passage 340 and enters upstream of device 10.  Therefore, Kim’s usage of a circulation passage that connects to the device upstream is interpreted to have the softening device 10 to be within the brine recycling line, as the retentate is passed upstream i.e. recycled.

Applicant further argues on Pg12Pr1 that “Kim does not recite a fluidized crystallizer that passes this treated water to both a second reverse osmosis stage…and at least a further reverse osmosis stage.” The Examiner respectfully disagrees, as Kim’s RO system has a 2nd inlet 310, which connects to the inlet of the subsequent RO. Claim 1 further does not indicate that the feed must be directly connected to both RO. Furthermore, Applicant utilizes the transitional phrase comprising. The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).


Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. Applicant argues claims 8 on Pg13, claims 18-19 on Pg15, and claims 21-23 on Pg17-18; however refers to the arguments made in its respective independent claim. Therefore the arguments of claims 8, 18-19, and 21-23 are not persuasive and the rejection is maintained.

Applicant’s arguments, see Arguments/Remarks Pg14-15, filed 6/20/2022, with respect to the rejection(s) of amended claim(s) 12 and 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection of Kim and Mahvi in regards to the amended claims has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Applicant argues claim 20 on Pg16, specifically that “there is no evidence that Kim discloses or teaches brine in the context of the actual invention of Kim.” The Examiner respectfully disagrees.
As indicated in the final rejection dated 2/18/2022, the claim indicates that the feed water contains minerals (claim 20); and further in the claim indicates that there are minerals to be removed from a brine. The Examiner notes that there is no linkage between the feed and stream that indicates that the feed stream is the brine stream. Thus, the instant claims are interpreted to require the feed stream to contain minerals. As such, Kim is further seen to contain minerals (e.g. hard water contains ionic substances such as potassium, magnesium, sodium, bicarbonate, sulfuric acid, chlorine, silicon dioxide, iron and manganese), and therefore meets the claimed limitation of a feed water. Furthermore, Kim Pr[36] indicates that that the hard water contains ionic substances such as potassium, magnesium, sodium, bicarbonate, sulfuric acid, chlorine, silicon dioxide, iron and manganese, while Pr[9] indicates injecting brine into the water (Kim Pr[9]). The hard water that flows through the nanofiltration device that may contain a reverse osmosis membrane (i.e. the membrane will filter out the ionic substances). 
Kim Pg5 Pr 2nd to last paragraph indicates that the nanofiltration device 20 is characterized in that the filtration membrane 300 is any one of a RO membrane. Thus indicating the membranes utilized may be RO membranes. Additionally, Kim indicates that the pellet softening device 10 has an outlet 140, the outlet is connected to the filtration device 20, which has an outlet 320. Furthermore, as indicated by Water Technology Pg3Pr9-Pg4, that typically different types of foulants are present on the membrane (i.e. RO membrane) surface and may require both acid and alkaline cleanings. Thus the brine injected into the system for cleaning the pellet softening device may be utilized in aiding the cleaning process of the foulants on the RO membrane.

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“post-treatment unit” in claims 8 and 28
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11, 16, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1, 7, 11, 16, 17, and 25; Kim discloses a reverse osmosis desalination system for treating feed water, the feed water containing minerals (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium), the system comprising:
A) a reverse osmosis unit comprising a first reverse osmosis stage and a second reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310), each of the reverse osmosis stages having a feed water input, a product water outlet and a brine outlet (See Kim Fig. 2, Pg5Pr3-5; the RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet), 
B) a pellet softening device located in a brine recycling line (See Kim Fig. 3; pellet softener apparatus 10 is connected to circulation passage 340), and 
C) at least one further reverse osmosis stage having a feed water input (See Kim Fig. 3; the middle RO stage has an inlet for the feed), 
D) wherein the pellet softening device receives, via the brine recycling line, brine from the brine outlet of the first reverse osmosis stage, treats the brine by removing minerals therefrom, thereby generating treated water (See Kim Fig. 3, Pg4Pr2-3, par. [63]; pellet softening apparatus 10 has a softening chamber 120 in which sand for softening the hard water, i.e. removes minerals. Par. [78]; Concentrated water having strong alkali is discharged into flow path 340 and moves towards the inlet port 130 of softening apparatus 10.), and passes the treated water to both the feed water input of the second reverse osmosis stage and the feed water input of the at least one further reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10. The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300. Additionally, pellet softener 10 feeds fluid into inlet 310, which travels further into the inlet of the middle RO stage), and
E) wherein the second reverse osmosis stage is upstream of the first reverse osmose stage (See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340) such that brine from the second reverse osmosis stage is supplied to the feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.).
Kim does not disclose utilizing a fluidized bed reactor. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These pellets can be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 7: The system of claim 1, further comprising a first reverse osmosis pass and a second reverse osmosis pass, the second reverse osmosis pass comprising the first reverse osmosis stage and the second reverse osmosis stage, wherein the second reverse osmosis pass is operated at a pH of at least 11 (See Kim Fig. 3, par. [9]; the washing process occurs in cycles, depending on the state of hard water. The cycle through each RO pass will travel through the top and bottom RO stages, i.e. 2nd and 1st RO stages, respectively. Par. [78]; the NF device 20 is concentrated to a pH of 10-11 (i.e. at least 11) to the third outlet 330. Concentrated water having strong alkali is discharged and flows back into the first inlet 130.).
Claim 11: The system of claim 1, wherein the fluidized bed crystallizer is configured to precipitate said minerals on a seed material (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted by crystallization around the sand).
Claim 16: The system of claim 1, the brine received from at least one of the brine outlets is fed into the fluidized bed crystallizer such that the fluidized bed crystallizer removes the minerals therefrom (See Kim Pg5Pr2ndrd to last paragraph; any one of nanofiltration membrane may be a RO membrane. Pr. 78; Fig. 3; filtration device 20 concentrates the alkaline components filtered into a concentrated water stream having a pH of 10-11 and flows back into the first inlet 130 of pellet softening device 10.).
Claim 17: The system of claim 1, wherein pH of feed water circulating at any point in the brine recycling line is increased to at least 11 (See Kim par. [78]; the filtration device 20 is concentrated in the alkaline components to a pH of 10~11).
Claim 25: The system of claim 1 (See combination supra). 
The combination of Kim and Mahvi does not disclose wherein the reverse osmosis unit is connected to a source of sea water. 
However, the combination does disclose that the system does treat fluids that are brines (Kim Pr. 9). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Kim and Mahvi’s system that contains reverse osmosis and fluidized bed reactors to have the reverse osmosis unit operate on sea water, since the combination has shown to be capable of operating on a brine (i.e. fluid with a salt), and therefore the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), as applied to claim 1 above, and further in view of Cotruvo (NPL – Desalination Guidelines Development for Drinking Water: Background).
Applicant’s claims are directed toward an apparatus.
Regarding claim 8; the combination of Kim and Mahvi discloses the system of claim 1 (See combination supra), further comprising:
receive at least a portion of the minerals removed by the fluidized bed crystallizer, and reintroduce minerals to product water (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted with the sand discharges the furnace at 150, and can be reused for lime production/pellets. Additionally, apparatus 10 contains injection nozzle unit 210 that forms a light water path 211 on one side, and injects caustic soda or slaked lime into the softening chamber 120 in a mist state.).
The combination of Kim and Mahvi does not disclose a post-treatment unit, wherein the post-treatment unit is configured to: receive product water from the product water outlet of the first reverse osmosis stage and/or the product water outlet of the second reverse osmosis stage, and reintroducing the portion of the minerals to adjust the pH of the product water to approximately 8.
Cotruvo relates to the prior art by disclosing a desalination guide for drinking water by the World Health Organization, and indicates that product water in post treatment must be treated to stabilize it and make it compatible with the distribution system. The adjustment of pH to approximately 8 is required (See Cotruvo Pg5-7, Post Treatment. It is therefore also interpreted that for the fluid to be post-treated must be received from the treatment vessel (i.e. is the permeate fluid from the reverse osmosis during desalination), and must enter a unit that is capable of post treating it, i.e. a post treatment unit.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Kim, Mahvi, and Cotruvo’s system that produces a product water to have an a pH adjustment to approximately 8, in order to make the product water compatible with the distribution system, as indicated by the World Health Organization (See Cotruvo Pg7, Post Treatment).

Claims 12, 15, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), and further in view of Christopher et al. (US2008/0169098; hereinafter “Christopher”) and Stoughton et al. (NPL – Reverse Osmosis Optimization; hereinafter “Stoughton”).
Applicant’s claims are directed toward a method.
Regarding claims 12, 15, 26; Kim discloses a method of operating a reverse osmosis desalination system for treating feed water (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium) comprising:
A) feeding water to be treated to a first reverse osmosis stage of a reverse osmosis desalination system (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310. The RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet. Par. [2, 36]; various impurities are contained in tap water or groundwater, such as chlorine, potassium, magnesium, sodium… (i.e. salts). The system of Kim removes the ionic substances (e.g. the recited impurities above of chlorine, potassium, magnesium, sodium…), i.e. desalinating.),
B) receiving brine from a brine outlet of the first reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310. The RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet),
C) passing the brine to pellet softening device to remove minerals, thereby generating treated water from the fluidized bed crystallizer (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10.), 
D) passing the treated water from the pellet softening device to a feed water inlet of a second reverse osmosis stage of the reverse osmosis desalination system, the second reverse osmosis stage being upstream of the first reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300. See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340),
E) passing the treated water from pellet softening device to a feed water input of at least one further reverse osmosis stage See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.),
F) wherein the outlet of the pellet softening device is connected to both the feed water inlet of the second reverse osmosis stage and the feed water inlet of the first reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10. The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300. Additionally, pellet softener 10 feeds fluid into inlet 310, which travels further into the inlet of the middle RO stage).
Kim does not disclose utilizing a fluidized bed reactor and that it is directly connected to both the feed water inlet of the first and second reverse osmosis stage. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These pellets can be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The combination of Kim and Mahvi further does not disclose feeding to both the feed water inlet of the first and second reverse osmosis stage.
Christopher relates to the prior art by disclosing a desalination method (Christopher abstract), and further discloses utilizing a plurality of reverse osmosis units arranged in parallel (Christopher Pr. 85; Fig. 1; plurality of reverse osmosis units 8).
Stoughton relates to the prior art by discussing reverse osmosis technology utilized in seawater desalination (Stoughton Pg11Pr1), and discloses RO units in a multistage array of pressure vessels that are connected in parallel. The objective of the pressure vessel configuration (i.e. in parallel) is to maintain a similar flow rate per vessel through the length of the system and to maintain flow within the limits specified for a given type of membrane element (Stoughton Pg20 Concentrate staging section). Furthermore, it is apparent that pressure vessels in a parallel configuration can simultaneously both receive an inlet flow.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Kim and Mahvi’s system with Christopher’s plurality of reverse osmosis units that are arranged in parallel (i.e. each unit will be connected to the same feed source); since Stoughton indicates that pressure vessels arranged in parallel allow the vessels to have a similar flow rate through the length of the system, while also allowing flow rates to be maintained within the limits of the system (Stoughton Pg20 Concentrate staging section).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 15: The method of claim 12, further comprising: passing the minerals removed from the fluidized bed crystallizer into a salt removal line connected to the fluidized bed crystallizer (See Kim Fig. 4, Pr. 49; outlet 150 allows a passage which the caustic soda or slaked lime reacts with the sand particles to remove pellets. The pellets are discharged through the outlet.); and introducing at least some of the minerals removed by the at least one fluidized bed crystallizer into a post-treatment unit to re-mineralize the water (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted with the sand discharges the furnace at 150, and can be reused for lime production/pellets. Additionally, apparatus 10 contains injection nozzle unit 210 that forms a light water path 211 on one side, and injects caustic soda or slaked lime into the softening chamber 120 in a mist state.).
Claim 26: The method of claim 12, wherein the water to be treated is sea water or brackish water (Christopher Pr. 4, 6, 21; high salinity water feed stream is seawater).
Claim 27: The method of claim 12, wherein the feeding the water to be treated comprises providing sea water or brackish water as the feed water (Christopher Pr. 4, 6, 21; high salinity water feed stream is seawater).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mahvi, as applied to claim 1 above, and further in view of Yoshikawa et al. (US2016/0198721; hereinafter “Yoshikawa”) and Water Technology (NPL – Membrane Fundamentals, Part3: Effect of pH, Temperature Chemicals and Cleaning Procedures vs. Foulant Removal; hereinafter “Water Tech”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 18; the combination of Kim and Mahvi discloses the system of claim 1 (See combination supra). The combination does not disclose wherein pH of effluent from the fluidized bed crystallizer is decreased by addition of acid.
The combination does, however, operate a number of reverse osmosis systems (See Kim reverse osmosis devices 300).
Yoshikawa relates to the prior art by disclosing a separation membrane utilized in reverse osmosis systems that controls biofouling (See Yoshikawa Pr. 3). Yoshikawa discloses that for a membrane separation device utilizing an RO membrane, if the pH of the feed water supplied to the RO device is less than 5.5, then the volume of permeate sometimes decrease. Furthermore, there are no particular limitations on the upper limit for the pH of the feed water supplied to the RO device, provided that the pH is no higher than the typical upper limit pH for RO devices, for example, pH 10 (See Yoshikawa Pr. 83). Yoshikawa indicates that the method for prevention of the biofouling can be done via the incorporation of bromine and a sulfamic acid compound in the feed water or wash water supplied to the RO membrane separation device (See Yoshikawa Pr. 76).
Water Tech relates to the prior art by disclosing membrane fundamentals and discusses the importance of pH for effective removal of foulant from RO membranes (See Water Tech Pg1Pr1). The pH that should be applied for an RO system depends upon the manufacturers guidelines for cleaning. Some manufacturers recommend pH limits of 3 and 11 for cleaning. Exceeding the membrane manufacturer’s guidelines can cause membrane damage, which results in a salt passage increase (See Water Tech Pg2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes RO systems, to lower the pH of the water feed water entering a RO membrane system with by adding an acid, in order to have the pH entering the RO device not exceed the typical upper limit pH for RO devices, such as pH of 10 (See Yoshikawa Pr. 83). Since Water Tech indicates that some manufacturers recommend a pH limit of 11 for cleaning, and that operation exceeding the membrane manufacturer’s guidelines can cause membrane damage, which results in a salt passage increase (See Water Tech Pg2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), Christopher et al. (US2008/0169098; hereinafter “Christopher”), and Stoughton et al. (NPL – Reverse Osmosis Optimization; hereinafter “Stoughton”), as applied to claim 12 above, and further in view of Yoshikawa et al. (US2016/0198721; hereinafter “Yoshikawa”) and Water Technology (NPL – Membrane Fundamentals, Part3: Effect of pH, Temperature Chemicals and Cleaning Procedures vs. Foulant Removal; hereinafter “Water Tech”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 19; the combination of Kim, Mahvi, Christopher, and Stoughton discloses the method of claim 12 (See combination supra). The combination does not disclose further comprising: decreasing pH of effluent of the fluidized bed crystallizer by addition of acid.
The combination of Kim, Mahvi, Christopher, and Stoughton does, however, operate a number of reverse osmosis systems (See Kim reverse osmosis devices 300).
Yoshikawa relates to the prior art by disclosing a separation membrane utilized in reverse osmosis systems that controls biofouling (See Yoshikawa Pr. 3). Yoshikawa discloses that for a membrane separation device utilizing an RO membrane, if the pH of the feed water supplied to the RO device is less than 5.5, then the volume of permeate sometimes decrease. Furthermore, there are no particular limitations on the upper limit for the pH of the feed water supplied to the RO device, provided that the pH is no higher than the typical upper limit pH for RO devices, for example, pH 10 (See Yoshikawa Pr. 83). Yoshikawa indicates that the method for prevention of the biofouling can be done via the incorporation of bromine and a sulfamic acid compound in the feed water or wash water supplied to the RO membrane separation device (See Yoshikawa Pr. 76).
Water Tech relates to the prior art by disclosing membrane fundamentals and discusses the importance of pH for effective removal of foulant from RO membranes (See Water Tech Pg1Pr1). The pH that should be applied for an RO system depends upon the manufacturers guidelines for cleaning. Some manufacturers recommend pH limits of 3 and 11 for cleaning. Exceeding the membrane manufacturer’s guidelines can cause membrane damage, which results in a salt passage increase (See Water Tech Pg2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Kim, Mahvi, Christopher, and Stoughton’s system that utilizes RO systems, to lower the pH of the water feed water entering a RO membrane system with by adding an acid, in order to have the pH entering the RO device not exceed the typical upper limit pH for RO devices, such as pH of 10 (See Yoshikawa Pr. 83). Since Water Tech indicates that some manufacturers recommend a pH limit of 11 for cleaning, and that operation exceeding the membrane manufacturer’s guidelines can cause membrane damage, which results in a salt passage increase (See Water Tech Pg2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), and further in view of Locke (US3,428,446).
Applicant’s claims are directed toward an apparatus.
Regarding claim 20; Kim discloses a reverse osmosis desalination system for treating feed water, the feed water containing minerals (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium), the system comprising: 
A) a reverse osmosis unit comprising a plurality of reverse osmosis stages, the plurality of reverse osmosis stages comprising a first reverse osmosis stage, a second reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310), and further reverse osmosis stages (See Kim Fig. 1; the middle reverse osmosis stage that is between the lower first reverse osmosis stage, and the upper second reverse osmosis stage. Kim par. [65] further indicates that the nanofiltration device 20 may be provided with a plurality of filtration membranes 300 so that the purification process proceeds in multiple stages (i.e. there may be several filtration stages)), wherein each of the plurality of reverse osmosis stages comprises a feed water input, a product water outlet and a brine outlet (See Kim Fig. 2, Pg5Pr3-5; the RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet), 
B) a pellet softening device configured to remove minerals from brine received from at least one of the brine outlets (See Kim Fig. 3, Pg4Pr2-3, par. [63]; pellet softening apparatus 10 has a softening chamber 120 in which sand for softening the hard water, i.e. removes minerals. Par. [78]; Concentrated water having strong alkali is discharged into flow path 340 and moves towards the inlet port 130 of softening apparatus 10.),  
C) wherein at least the pellet softening device is located in a brine recycling line (See Kim Fig. 3; pellet softener apparatus 10 is connected to circulation passage 340),
D) wherein at least the pellet softening device receives, via the brine recycling line, the brine from the first reverse osmosis stage, treats the brine by removing minerals therefrom, thereby generating treated water (See Kim Fig. 3, Pg4Pr2-3, par. [63]; pellet softening apparatus 10 has a softening chamber 120 in which sand for softening the hard water, i.e. removes minerals. Par. [78]; Concentrated water having strong alkali is discharged into flow path 340 and moves towards the inlet port 130 of softening apparatus 10.), and passes the treated water to the feed water input of the second reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10. The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300), 
E) wherein the second reverse osmosis stage is upstream of the first reverse osmosis stage (See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340) such that brine from the second reverse osmosis stage is supplied to the feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.), 
F) wherein at least the pellet softening device further passes the treated water to the feed water input of one of the further reverse osmosis stages (See Kim Fig. 3; pellet softener 10 feeds fluid into inlet 310, which travels further into the inlet of the middle RO stage), and 
G) wherein each of the further fluidized bed crystallizers is disposed between a pair of the further reverse osmosis stages at a point where brine concentration approaches its maximum saturation (See Kim par. [31, 33, 63, 79]; the filtration membrane 300 is converted into concentrated water which reintroduced to the pellet softening device. The concentrated water having strong alkali is discharged and flows back to the inlet of the pellet softening device for further processing (i.e. to remove more ions within the water).).
Kim does not disclose utilizing a fluidized bed reactor, a plurality of fluidized bed crystallizers comprising a first fluidized bed crystallizer, a second fluidized bed crystallizer, and further fluidized bed crystallizers. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These pellets can be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The combination still does not disclose utilizing a plurality of fluidized bed crystallizers comprising a first fluidized bed crystallizer, a second fluidized bed crystallizer, and further fluidized bed crystallizers. 
However, Kim indicates that when there are a plurality of filtration (RO) membranes provided, the amount of soft water and purified water integrated system is adjusted to the amount of caustic soda or slaked lime injected from the pellet softening device (See Kim Pg5Pr6-Pg6Pr2). 
Locke indicates utilizing a fluidized bed to contact particulate solids with ascending gasses to fluidize the solids and form a fluidized beds for carrying out chemical reactions (See Locke C1L26-28). Locke further indicates that the fluidized processes used in production may provide a single fluidized bed, however a more advanced processes may utilize a plurality of fluidized beds (See Locke C1L37-39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes fluidized beds and further needs to adjust the amount of material utilized with the fluidized bed (i.e. pellet softening device) (See Kim Pg5Pr6-Pg6Pr2), with Locke’s utilization of a plurality of fluidized beds for carrying out chemical reactions (See Locke C1L26-28), since Locke indicates that utilizing a plurality of fluidized beds allows for a more advanced processes (See Locke C1L37-39). The multiple fluidized beds would further allow the increase in usage of chemicals/parts to carry out the chemical reaction. Additionally, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), and further in view of Locke (US3,428,446), as applied to claim 20 above, and further in view of Cotruvo (NPL – Desalination Guidelines Development for Drinking Water: Background).
Applicant’s claims are directed toward an apparatus.
Regarding claim 21; the combination of Kim, Mahvi, and Locke discloses the system of claim 20 (See combination supra), further comprising a post-treatment unit connected to, and receiving minerals from, at least the first fluidized bed crystallizer, wherein the post-treatment unit is operable to reintroduce the minerals to product (See Cotruvo Pg. 7 Post Treatment; carbonation or other chemicals may be applied or blending with source water may be done to stabilize the water. Stabilizing the product water must be done to make it compatible with the distribution system, i.e. adjustment of pH to approximately 8 is required.).
The combination does not disclose reintroducing the minerals to product water until the pH of the product water is approximately 8.
Cotruvo relates to the prior art by disclosing a desalination guide for drinking water by the World Health Organization, and indicates that product water in post treatment must be treated to stabilize it and make it compatible with the distribution system. The adjustment of pH to approximately 8 is required (See Cotruvo Pg7, Post Treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that produces a product water to have an a pH adjustment to approximately 8, in order to make the product water compatible with the distribution system, as indicated by the World Health Organization (See Cotruvo Pg7, Post Treatment).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), and further in view of Locke (US3,428,446).
Applicant’s claims are directed toward an apparatus.
Regarding claims 22-23; the combination of Kim, Mahvi, and Locke discloses the system of claim 20 (See combination supra), further comprising a first reverse osmosis pass and a second reverse osmosis pass, the second reverse osmosis pass comprising the first reverse osmosis stage and the second reverse osmosis stage, wherein the second reverse osmosis pass is operated at a pH of at least 11 (See Kim Fig. 3, par. [9]; the washing process occurs in cycles, depending on the state of hard water. The cycle through each RO pass will travel through the top and bottom RO stages, i.e. 2nd and 1st RO stages, respectively. Par. [78]; the NF device 20 is concentrated to a pH of 10-11 (i.e. at least 11) to the third outlet 330. Concentrated water having strong alkali is discharged and flows back into the first inlet 130.), wherein at least one of the further reverse osmosis stages is disposed upstream of the first reverse osmosis stage (See Kim Fig. 1; middle RO stage is upstream from the first RO, that is connected to the circulation passage 340, by feeding the retentate stream; while also being downstream from the first RO by receiving the retentate stream from 340 after passing through the pellet softening apparatus 10 and through the RO membrane 300 in the filtration device.).
The combination does not disclose wherein at least another of the further reverse osmosis stages is disposed downstream of the first reverse osmosis stage. However, Kim indicates that a plurality of filtration membrane units may be provided, where the filtration membranes may be reverse osmosis units (See Kim Pg5 Pr21-22).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes a plurality of reverse osmosis membranes, to incorporate another reverse osmosis membrane in order to provide additional filtration, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 23: The system of claim 22, wherein the pH is increased to at least 11 by treating the feed water supplied to one or more of the reverse osmosis stages or by treating feed water circulating at any point in the brine recycling line (See Kim par. [78]; the filtration device 20 is concentrated in the alkaline components to a pH of 10~11).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), as applied to claim 1 above, and further in view of Christopher et al. (US2008/0169098; hereinafter “Christopher”) and Stoughton et al. (NPL – Reverse Osmosis Optimization; hereinafter “Stoughton”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 24; the combination of Kim and Mahvi discloses the system of claim 1 (See claim 1 supra), wherein the fluidized bed crystallizer has an output that is connected to (i) the feed water input of the second reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10. The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300. Additionally, pellet softener 10 feeds fluid into inlet 310, which travels further into the inlet of the middle RO stage).
The combination does not disclose the output being directly connected to both the feed water input of the first reverse osmosis stage, and the feed water input of the at least one further reverse osmosis stage. 
Christopher relates to the prior art by disclosing a desalination method (Christopher abstract), and further discloses utilizing a plurality of reverse osmosis units arranged in parallel (Christopher Pr. 85; Fig. 1; plurality of reverse osmosis units 8).
Stoughton relates to the prior art by discussing reverse osmosis technology utilized in seawater desalination (Stoughton Pg11Pr1), and discloses RO units in a multistage array of pressure vessels that are connected in parallel. The objective of the pressure vessel configuration (i.e. in parallel) is to maintain a similar flow rate per vessel through the length of the system and to maintain flow within the limits specified for a given type of membrane element (Stoughton Pg20 Concentrate staging section). Furthermore, it is apparent that pressure vessels in a parallel configuration can simultaneously both receive an inlet flow.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Kim and Mahvi’s system with Christopher’s plurality of reverse osmosis units that are arranged in parallel (i.e. each unit will be connected to the same feed source); since Stoughton indicates that pressure vessels arranged in parallel allow the vessels to have a similar flow rate through the length of the system, while also allowing flow rates to be maintained within the limits of the system (Stoughton Pg20 Concentrate staging section).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), as applied to claim 7 above, and further in view of Cotruvo (NPL – Desalination Guidelines Development for Drinking Water: Background).
Applicant’s claims are directed toward an apparatus.
Regarding claim 28; the combination of Kim and Mahvi discloses the system of claim 7 (See claim 7 supra), further comprising 
receive at least a portion of the minerals removed by the fluidized bed crystallizer, and reintroduce the portion of the minerals to the product water (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted with the sand discharges the furnace at 150, and can be reused for lime production/pellets. Additionally, apparatus 10 contains injection nozzle unit 210 that forms a light water path 211 on one side, and injects caustic soda or slaked lime into the softening chamber 120 in a mist state.). 
The combination of Kim and Mahvi does not disclose a post-treatment unit, wherein the post-treatment unit is configured to: receive product water from the second pass, thereby adjusting pH of the product water to approximately 8.
Cotruvo relates to the prior art by disclosing a desalination guide for drinking water by the World Health Organization, and indicates that product water in post treatment must be treated to stabilize it and make it compatible with the distribution system. The adjustment of pH to approximately 8 is required (See Cotruvo Pg5-7, Post Treatment. It is therefore also interpreted that for the fluid to be post-treated must be received from the treatment vessel (i.e. is the permeate fluid from the reverse osmosis during desalination), and must enter a unit that is capable of post treating it, i.e. a post treatment unit.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Kim, Mahvi, and Cotruvo’s system that produces a product water to have an a pH adjustment to approximately 8, in order to make the product water compatible with the distribution system, as indicated by the World Health Organization (See Cotruvo Pg7, Post Treatment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mavis (US2008/0121585) – contains a fluidized bed between two RO systems, however fluid worked upon is contaminated groundwater plume (not directly a brine).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Donovan Bui-Huynh/Examiner, Art Unit 1779  

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779